UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6743


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LARRY ROSCOE GUNNELL, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:99-cr-00022-JRS-1)


Submitted:   September 25, 2012            Decided:   November 6, 2012


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Roscoe Gunnell, Jr., Appellant Pro Se.     Norval George
Metcalf, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry   Roscoe   Gunnell,    Jr.,   appeals   the     district

court’s order denying his motions for correction of clerical

error under Fed. R. Crim. P. 36 and for reconsideration.               We

have     reviewed   the   record   and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Gunnell, No. 3:99-cr-00022-JRS-1 (E.D.

Va. Dec. 16, 2011 & Mar. 30, 2012).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                    2